Case 15-10249 Doc    122 Filed 12/14/18 Entered     12/14/18 09:12:54
             Desc   Main Document            Page    1 of 7
Case 15-10249 Doc    122 Filed 12/14/18 Entered     12/14/18 09:12:54
             Desc   Main Document            Page    2 of 7
Case 15-10249 Doc    122 Filed 12/14/18 Entered     12/14/18 09:12:54
             Desc   Main Document            Page    3 of 7
Case 15-10249 Doc    122 Filed 12/14/18 Entered     12/14/18 09:12:54
             Desc   Main Document            Page    4 of 7
Case 15-10249 Doc    122 Filed 12/14/18 Entered     12/14/18 09:12:54
             Desc   Main Document            Page    5 of 7
Case 15-10249 Doc    122 Filed 12/14/18 Entered     12/14/18 09:12:54
             Desc   Main Document            Page    6 of 7
Case 15-10249 Doc    122 Filed 12/14/18 Entered     12/14/18 09:12:54
             Desc   Main Document            Page    7 of 7
